Case 1:11-cr-00121-GBD Document 563

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

 

 

-against- : MEMORANDUM DECISION

AND ORDER
GERARD DENAULT,

11 Crim. 121-7 (GBD)

Defendant.

GEORGE B. DANIELS, United States District Judge:

Defendant Gerard Denault moves for compassionate release, pursuant to 18 U.S.C. §
3582(c)(1)(A). (See Emergency Mot. For Compassionate Release Under 18 U.S.C. §
3582(c)(1)(A) “Def. Mot.””), ECF No. 553.) The Government opposes that motion. (See Letter
dated May 8, 2020 (“Govt Letter”), ECF No. 558.) Defendant argues that the risks posed by his
incarceration during the COVID-19 pandemic, in light of his numerous medical conditions, present
“extraordinary and compelling” justification for immediate release to home confinement.
Defendant’s motion is DENIED.

I. BACKGROUND

Defendant, along with his two co-defendants at trial, orchestrated a “massive kickback and
fraud scheme of epic proportion” against New York City, defrauding taxpayers of millions of
dollars in connection with a City initiative to develop a more accurate timekeeping system for City
employees. (April 28, 2014 Sentencing Tr. at 74:20-22.) Defendant, an executive for the lead
contractor on the project, personally received over $5.6 million in kickbacks for corruptly steering
money from the City to a subcontractor. (Govt Letter at 1 (citing Defendant’s Presentence

Report).) After trial, all three defendants were convicted. Defendant Denault was convicted of

 
Case 1:11-cr-00121-GBD Document 563 Filed 06/01/20 Page 2 of 5

conspiracy to commit wire fraud, wire fraud, conspiracy to commit honest services fraud, honest
services fraud, conspiracy to violate the Travel Act, and conspiracy to commit money laundering.
This Court sentenced each defendant to an aggregate term of 20 years’ imprisonment for their
involvement in “the largest city corruption scandal in decades.” (J. in a Criminal Case, ECF No.
368; April 28, 2014 Sentencing Tr. at 74:22-23.)

Defendant has served six years of his twenty-year sentence and is currently incarcerated at
FCI Fort Dix. FCI Fort Dix is made up of two separate, but adjacent, facilities: a low security
federal correctional institution and an adjacent minimum security satellite camp. (Govt Letter at
4 (citing FCI Fort Dix BOP Website, https://www.bop.gov/locations/ institutions/ftd/).) Defendant
is incarcerated at the low security facility. The Government reports that as of May 8, 2020, there
were approximately 2,707 inmates at the low security facility and 229 inmates in the satellite camp,
with 31 confirmed cases of COVID-19 at the satellite camp and none at the low security facility.
Ud.) Defendant contends that he is among the most vulnerable to experiencing serious
consequences of COVID-19. He is 58 years old and suffers from numerous medical ailments,
including morbid obesity, hypertension, hypercholesterolemia (elevated cholesterol), and sleep
apnea, among other conditions. (Def. Mot. at 4.)

Il. LEGAL STANDARD

As amended by the First Step Act, 18 U.S.C. § 3582(c)(1)(A) allows a court to reduce a
term of imprisonment (and impose a term of probation or supervised release with or without
conditions that does not exceed the unserved portion of the original term of imprisonment) if, after
assessing the factors set forth in Section 3553(a), it finds that “extraordinary and compelling
reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A). However, a court may do so only

“upon motion of the Director of the Bureau of Prisons, or upon motion of the defendant after the

 
 

Case 1:11-cr-00121-GBD Document 563 Filed 06/01/20 Page 3 of 5

defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons
to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a
request by the warden of the defendant’s facility, whichever is earlier.” /d. Further, any such
reduction must also be “consistent with applicable policy statements issued by the Sentencing
Commission.” /d. Specifically, the Application Notes to United States Sentencing Guidelines
(“U.S.S.G.”) § 1B1.13 outline three sets of circumstances that qualify as “extraordinary and
compelling reasons,” which broadly relate to the defendant’s medical condition, age and family
circumstances. U.S.S.G. § 1B1.13, Appl. Note 1(A)-(C). The Application Notes also provide a
catchall condition for ‘‘an extraordinary and compelling reason other than, or in combination with,
the reasons described in subdivisions (A) through (C).” /d. § 1B1.13, Appl. Note 1(D).
Additionally, the defendant must not be ‘“‘a danger to the safety of any other person or to the
community.” /d. § 1B1.13(2).

Il. DEFENDANT HAS NOT ESTABLISHED AN EXTRAORDINARY AND
COMPELLING REASON FOR HIS RELEASE.

As an initial matter, the parties dispute whether Defendant’s motion is properly before this
Court. Defendant contends that he has exhausted his administrative remedies because the Bureau
of Prisons denied his request for transfer to home confinement. (Def. Letter at 10.) The
Government distinguishes Defendant’s request to the warden for home confinement from a
subsequent request to the warden for compassionate release, arguing that the latter is at issue here
and the Bureau of Prisons “has not yet ruled on that request, nor has 30 days elapsed since it was
made.” (Govt Letter at 6.) Defendant argues that even if he has not exhausted his administrative
remedies, this Court should waive compliance with the statutory exhaustion requirement, given
the extraordinary threat from COVID-19. (/d.) This Court need not decide whether Defendant

has exhausted his administrative remedies or whether an exception to the statutory requirement
 

Case 1:11-cr-00121-GBD Document 563 Filed 06/01/20 Page 4of5

exists, because Defendant has failed to demonstrate “extraordinary and compelling” reasons for
release.

Defendant bears the burden of proving that “extraordinary and compelling reasons” exist
under 18 U.S.C. § 3582(c)(1)(A) to justify release. See United States v. Butler, 970 F.2d 1017,
1026 (2d Cir. 1992) (“If the defendant seeks decreased punishment, he or she has the burden of
showing that the circumstances warrant that decrease”). Here, Defendant relies on the catchall
provision in the Application Notes to U.S.S.G. § 1B1.13 and argues that his high risk of severe
infection from COVID-19 constitutes “extraordinary and compelling” circumstances that warrant
his release to home confinement. Of the numerous medical conditions Defendant lists in his
motion, only severe obesity has been identified by the CDC as an underlying medical condition
that places individuals at high risk for severe illness from COVID-19. See Centers for Disease
Control and Prevention, Coronavirus Disease 2019 (COVID-19) — People Who Are at Higher Risk
for Severe Illness, https://www.cdce.gov/coronavirus/20 | 9-ncov/need-extra-precautions/people-at-
higher-risk.html (last visited June 1, 2020).

Though at least one of Defendant’s medical conditions places him at considerable risk, he
has not demonstrated that personnel at FCI Fort Dix are unable, or are taking inadequate steps, to
protect him from COVID-19. Defendant makes general, speculative allegations about the risk
associated with his conditions of confinement. He asserts that his cellmate is potentially exposed
through his work in the dining hall; that inmates are exposed to each other and prison staff in
common areas; that showers, toilets, phones, and computers are not cleaned between uses; that
guards who enter and exit the facility must have been exposed to the virus outside of FCI Fort Dix;
and that access to testing has been extremely limited and inconsistently applied. (Def. Mot. at 5-

7.) Such statements, without more, do not demonstrate extraordinary and compelling
 

Case 1:11-cr-00121-GBD Document 563 Filed 06/01/20 Page 5of5

circumstances. Further, the Government disputes Defendant’s characterization and points to its
ongoing efforts to reduce the spread of COVID-19 in prisons and the fact that the low security
facility at FCI Fort Dix, where Defendant is held, has zero confirmed cases of COVID-19. (Govt
Letter at 11.).

Moreover, the 3553(a) sentencing factors counsel against granting Defendant’s request for
compassionate release. The magnitude of Defendant’s crime is significant. The need to provide
the Defendant with medical care is a factor that may weigh in favor of his release, but Defendant’s
twenty-year sentence reflects the overwhelming seriousness of the offense and need for adequate
deterrence. (See Sentencing Tr. at 74-76.) Releasing Defendant to home confinement after he has
served just six years of a twenty-year sentence would not achieve the purposes of sentencing.

Defendant’s motion for compassionate release, (ECF No. 553), is DENIED.

Dated: June 1, 2020
New York, New York

SO ORDERED.
Daigs. b Daw
RG

. DANIELS
United States District Judge
